Citation Nr: 1128749	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  04-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for viral meningoencephalitis.

2.  Entitlement to service connection for sleep apnea, to include complex sleep apnea.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  

4.  Entitlement to an initial evaluation in excess of 10 percent for panhypopituitarism, claimed as a pituitary gland condition and residuals to include Cushing Syndrome, to include whether a separate compensable evaluation is assignable for an adrenal disorder.  

5.  Entitlement to an evaluation in excess of 40 percent for chronic prostatitis and recurrent right epididymitis, also claimed as polyoria/polydipsia, urinary disorder to include infections and voiding dysfunction, secondary to panhypopituitarism.

6.  Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism, secondary to panhypopituitarism.  

7.  Entitlement to an initial compensable evaluation for erectile dysfunction with hypagonadism.  
   
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to January 1976 and again from July 1979 to August 1990. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from February 2003 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The February 2003 rating action continued a noncompensable evaluation for hearing loss (at the time, only the left ear was service-connected, but a subsequent RO determination in June 2006 awarded service connection for the right ear as well).  

The September 2008 rating decision denied entitlement to TDIU.

Also on appeal are January 2010 and January 2011 RO rating decisions.  In the January 2010 determination, the RO granted service connection for panhypopituitarism, claimed as a pituitary gland condition and residuals to include Cushing Syndrome.  An initial 10 percent evaluation was assigned effective February 21, 2008.  

In the January 2011 rating decision, the RO, inter alia, (1) denied the Veteran's petition to reopen the previously denied claim of service connection for viral meningoencephalitis; (2) denied service connection for sleep apnea; (3) increased the evaluation of chronic prostatitis and recurrent right epididymitis, also claimed as polyoria/polydipsia, urinary disorder to include infections and voiding dysfunction, secondary to panhypopituitarism, from noncompensable to 40 percent disabling, effective on October 5, 2009; (4) granted service connection for hypothyroidism, secondary to panhypopituitarism, and assigned an initial 20 percent evaluation effective on August 24, 2009; and (5) granted service connection for erectile dysfunction with hypagonadism, and assigned an initial noncompensable evaluation effective on August 24, 2009.  

The Veteran testified before a Veterans Law Judge sitting at the RO in April 2007.  A transcript of that proceeding is associated with the claims file.  In July 2007, the Board remanded this case to the RO for further development.  

By a May 2008 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the April 2007 hearing was no longer employed by the Board.  He was informed that he had a right to another hearing by another Veterans Law Judge.  In June 2008 correspondence the Veteran requested another hearing.  In July 2008, the Board remanded this case to the RO to grant such request.  

The Veteran testified before the undersigned at a second Board hearing in February 2009.  A transcript of this proceeding is also associated with the claims file.  While at the February 2009 hearing, the Veteran submitted additional evidence along with a waiver of RO review. 

In August 2009, the Board remanded the issues of entitlement to a compensable disability rating for service-connected bilateral hearing loss and entitlement to TDIU for additional evidentiary development.  The case has now been returned for further appellate action.

The Veteran has raised multiple issues that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In October 2009, he alleged (1) clear and unmistakable error (CUE) with respect to a 1976 RO decision denying service connection for viral meningoencephalitis.  Then in May 2010, he claimed entitlement to an earlier effective date (EED) for the award of service connection for panhypopituitarism.  Finally, in April 2011, the Veteran raised a claim of service connection for diabetes insipidus.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The Board also acknowledges another allegation of CUE, raised in May 2010, with respect to a January 2010 rating decision that assigned an initial 10 percent evaluation for his panhypopituitarism.  However, this issue need not be referred back to the RO.  Indeed, a claim of CUE can only be raised with respect to final decisions.  The January 2010 rating decision assigning an initial 10 percent rating for panhypopituitarism is not yet final and an appeal has been initiated by the Veteran on this issue.  A CUE claim cannot be accepted as to that issue until the initial rating issue is ultimately decided.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter.  

First, the Veteran submitted additional evidence following the RO's most recent adjudication of the issues in January 2011.  In May 2011, the Veteran's service representative indicated that the Veteran desired initial review of this evidence by the RO.  Because he did not waive initial RO jurisdiction, the Board may not proceed with appellate review of the evidence.  See 38 C.F.R. 20.1304; See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, remand is required.  

Additionally, remand is required for the increased rating claim concerning hearing loss and for the TDIU claim, as further evidentiary development is necessary.
In this regard, where there is factual notice that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Baker v. West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Here, the claims file contains a September 2010 letter from the Social Security Administration (SSA) indicating that the Veteran was found disabled under SSA law beginning September 18, 2008.  The letter lists several medical disorders, including hypopituitarism and bilateral hearing loss.  Thus, the SSA records are potentially pertinent to the remanded claims and must be obtained.  

Furthermore, the claims file indicates that there are missing VA records.  In particular, the Veteran underwent a VA examination in August 2010.  The VA examiner commented that a VA examination "seems to have been done previously" in June 2010.  Currently, the claims file does not contain a copy of a June 2010 VA examination.  Thus, upon remand, the RO should ensure that all outstanding VA records, to include VA treatment records and VA examination reports, have been associated with the claims file.  

Also, with specific regard to the claim for TDIU, the Board finds that the record is not currently sufficient to decide the issue.  The claims file shows that the Veteran underwent a VA examination to address the issue in December 2009.  The VA examiner, however, did not consider the entire service-connected disability picture.  Importantly, at the time of the examination, service connection was not yet in effect for panhypopituitarism (and the remaining disabilities addressed in the January 2010 and January 2011 rating decisions).  The Board recognizes that there may be an outstanding VA examination addressing the issue.  Thus, it is necessary that the RO first associate all outstanding evidence with the claims file and then review the evidence in its entirety.  To the extent a favorable decision may not then be reached on the claim for a TDIU, a new VA examination should be arranged.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, regarding the remaining claims, the RO issued rating decisions in January 2010 and January 2011, respectively, addressing those issues (the respective claims are identified in the Introduction above).  The Veteran filed a timely notice of disagreement (NOD) after each rating decision (in May 2010 and February 2011).  Thereafter, the RO did not issue a statement of the case (SOC) addressing the issues.  Under these circumstances, the Board must remand the issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO must also take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issues of (1) whether new and material evidence has been received to reopen the previously denied claim of service connection for viral meningoencephalitis; (2) entitlement to service connection for sleep apnea, to include complex sleep apnea; (3) entitlement to an initial evaluation in excess of 10 percent for panhypopituitarism, claimed as a pituitary gland condition and residuals to include Cushing Syndrome; (4) entitlement to an evaluation in excess of 40 percent for chronic prostatitis and recurrent right epididymitis, also claimed as polyoria/polydipsia, urinary disorder to include infections and voiding dysfunction, secondary to panhypopituitarism; (5) entitlement to an initial evaluation in excess of 10 percent for hypothyroidism, secondary to panhypopituitarism; and (6) entitlement to an initial compensable evaluation for erectile dysfunction with hypagonadism.  

The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue, and the reasons for each such determination with respect to each issue.  

Also, the Veteran should be afforded an appropriate time period to respond.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on any remanded issue, the RO should undertake any indicated development and adjudicate the claim(s) in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if appropriate.  

2.  The RO should send the Veteran a letter asking him to provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.   

3.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records not already associated with the claims file.  

The RO must also obtain all outstanding VA records, including VA treatment records and VA examination reports.  

The RO must also take all appropriate steps to contact the Social Security Administration (SSA) and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After completing the above requested development, the RO should review the claims and undertake any further development warranted by the record.  To the extent a TDIU rating is not assigned, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to ascertain whether his service-connected disabilities alone preclude him from performing all forms of substantially gainful employment.  The entire claims file, including with a copy of this remand, must be made available to the examiner(s) for review. 

Accordingly, the examiner(s) is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination results and record review, the examiner is asked to opine as to whether the service-connected disabilities alone (i.e., without regard to the Veteran's nonservice-connected disabilities or the Veteran's age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment consistent with his educational background and occupational history.

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

The examiner is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5. After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims of (1) entitlement to a compensable disability rating for service-connected bilateral hearing loss, and (2) entitlement to a TDIU, in light of all pertinent evidence and legal authority.  

Should the Veteran not satisfy the schedular criteria for a TDIU, as set forth in 38 C.F.R. § 4.16(a), the RO must expressly determine whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



